AFFIRMED and Opinion Filed February 25, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00735-CV

                  GREG GUTMAN, Appellant
                            V.
TRENT DE GIULIO ALSO KNOWN AS, TRENT DI GIULIO, AND ALVIN
                     D. JAMES, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-04002

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                            Opinion by Justice Garcia
      Greg Gutman, appearing pro se, raises nine issues complaining about the trial

court’s amended turnover orders and refusal to replace the receiver. Concluding

Gutman’s arguments are without merit, we affirm the trial court’s order.

                                I. BACKGROUND
      Gutman sued Alvin James and Trent De Giulio for fraud and obtained a

judgment against them. Gutman subsequently moved for a turnover order against De

Giulio (the “Judgment Debtor”). The Judgment Debtor did not appear at the hearing,

and the court granted the motion and appointed a receiver. On April 5, 2019, a
visiting judge signed the turnover order Gutman drafted and provided to the court

(the “Initial Order”).

      The initial order provided, in pertinent part:

      The Receiver shall take possession and control of all property of any
      kind, owned by Respondent legally or beneficially, in whole or in part,
      real or personal, together with any and all documents of title and other
      documentation sufficient to identify each item of property to the
      Receiver to be sold as under execution.

      Without limiting any of the foregoing, the property to be turned over
      to the Receiver shall include vehicles, financial accounts, any income
      derived by Respondent from any source other than what is reasonably
      required for his living expenses, investments, securities, video and
      audio recording equipment, and other property used to operate any
      business involving film making of any type. Respondent shall not be
      required to turn over to the Receiver the furnishings found in his home
      other than furniture or other personal property that can reasonably be
      characterized as collector items or unusually valuable. The Receiver is
      specifically authorized to make demand and collect any such property
      from any third party or where such property may be found.

(Emphasis added).

      Gutman later requested that Eric Gormly be substituted as turnover receiver.

On June 28, 2019, the court signed an order (the “First Amended Order”) appointing

Gormly as receiver (the Receiver).

      After a series of events, including the Judgment Debtor’s bankruptcy and

settlement negotiations, the relationship between the Receiver and Gutman

deteriorated. Gutman filed a motion to replace the Receiver and the Receiver filed a

brief reporting the results of the turnover inquiry and requesting that the court review

the Initial Order and strike it as void. The brief advised the court that the Initial Order

                                           –2–
required the Receiver to attach and seize property that is “clearly exempt by statute.”

Gutman responded.

      A visiting judge conducted a hearing and denied Gutman’s motion to replace

the Receiver and granted the Receiver’s request to set aside the Initial Order. But no

order was signed. Gutman filed a renewed motion to replace the Receiver and the

Receiver responded and requested sanctions.

      A different visiting judge conducted another hearing. At the conclusion of the

hearing, the court ruled in favor of the Receiver and against Gutman. The judge

signed an order on July 29, 2020 (the “Second Amended Order”) ordering that the

Receiver remain in place, finding that the Initial Order “as drafted and tendered” by

Gutman violates the governing statutes by ordering seizure of exempt property and

is void and unenforceable. “Based on the premise that the turnover application . . .

is valid,” the order finds that the Receiver’s conclusions about the property subject

to seizure are in accordance with the governing statutes and directs that the Receiver

attach only the one item of property the Receiver found and reported to be exempt.

      On August 3, the original visiting judge signed an “Order on Receiver’s First

Amended Motion for Court Review of Turnover Order and Ruling to Dismiss” (the

“Third Amended Order”). The Third Amended Order concludes that the Initial Order

is “unenforceable as contrary to law and therefore void” except as to the portion that

may be enforced under the applicable statutes, finds that the Judgment Debtor’s

nonexempt property, as found by the receiver, consists of one 1995 Jaguar XJ6, and

                                         –3–
orders that the Receiver take possession of that property and dispose of it through

sale, collect his compensation through the proceeds and pay the remainder to

Gutman.

      Gutman appeals from the Second and Third Amended Orders.

                                    II. ANALYSIS
      At the heart of this dispute is Gutman’s insistence that the Receiver must seize

or attach the Judgment Debtor’s exempt property because the Initial Order did not

exclude exempt property, and no one objected. To this end, Gutman raises nine

overlapping issues arguing that the trial court: (1) had no jurisdiction to declare the

Initial Order void because its plenary power had expired, (2) erred because the

Receiver had no standing to request modification and there was no justiciable

controversy, (3) wrongfully ruled that the judgment debtor was entitled to

exemptions or alternatively, included property that is not exempt, and (4) abused its

discretion by refusing to remove and replace the Receiver.

A.    The Third Amended Order

      While none of the orders following the Initial Order are specifically labeled

“amended order,” they can be reasonably construed as such. See generally, Chapa

v. Chapa, No. 04-12-00519-CV, 2012 WL 6728242, at *5 (Tex. App.—San Antonio

Dec. 28, 2012, no pet.) (looking at substance and function of an order in the context

of the record rather than the title or form of the order).




                                          –4–
      An amended order generally supersedes and nullifies the order it amends. See

Black v. Shor, 443 S.W.3d 170, 175–76 (Tex. App.—Corpus Christi 2013, no pet.)

(stating that “[o]rdinarily, an amended final order supersedes any prior final order

when the ‘order amounts to something more than marking through [an earlier date]

and substituting another date on the final order’”); Bahar v. Lyon Fin. Servs., Inc.,

330 S.W.3d 379, 386 (Tex. App.—Austin 2010, pet. denied) (same). The same is

true for turnover orders; an amended turnover order supersedes and renders moot

previously issued turnover orders. See Goodman v. Compass Bank, No. 05-15-

00812-CV, 2016 WL 4142243, at *3, n.3 (Tex. App.—Dallas 2016, pet. denied

(mem. op.) (involving an amended turnover order and stating that “[t]he rule that an

amended order supersedes the order it amends applies to appealable orders rendered

in aid of enforcing a judgment”). Thus, when the Third Amended Order was entered,

it rendered the Second Amended Order moot. But even if we treated the third order

as a supplement to the second, the analysis remains the same and Gutman’s

overlapping challenges to both orders fail.

B.    Jurisdiction to Amend the Initial Order

      The Second Amended Order found the Initial Order “void and

unenforceable,” and the Third Amended Order concluded that the Initial Order was

“unenforceable as contrary to law, and thus void.” Gutman argues that the trial

court’s plenary power had expired when it entered the amended orders, and thus the



                                        –5–
court had no jurisdiction to find the Initial Order void. Gutman’s effort to impose

plenary power restrictions on post-judgment enforcement proceedings is misplaced.

        Every court with jurisdiction to render a judgment also has the inherent

authority to enforce its judgments. Alexander Dubose Jefferson and Townsend LLP

v. Chevron Phillips Chemical Co., 540 S.W.3d 577, 581 (Tex. 2018) “Unlike plenary

power, which generally only lasts for thirty days after final judgment, a trial court’s

post-judgment enforcement powers “can last until the judgment is satisfied.”’ Id.

Accordingly, a court “may render a number of amended turnover orders, all of which

could be final, appealable judgments if they satisfy “the Schultz test” by acting as

mandatory injunctions. Id.; see also Schultz v. Fifth Judicial Dist. Court of Appeals

at Dallas, 810 S.W.2d 738, 740 (Tex. 1991), abrogated on other grounds by In re

Sheshtawy, 154 S.W.3d 114 (Tex. 2004).1

         The plenary-power rules are designed to prevent trial courts from reopening

litigation after fully disposing of all the issues before it. See Bahar, 330 S.W.3d at

387 (“The very purpose of limiting a trial court’s plenary power over a proceeding

is to foreclose the possibility of a suit continuing indefinitely even though a final

judgment has been obtained.”) (quoting Malone v. Hampton, 182 S.W.3d 465, 470

(Tex. App.—Dallas 2006, no pet.). This is inconsistent with post-judgment



1
  A turnover order is analogous to a mandatory injunction if it requires a judgment debtor to turnover
property. See Transcon Realty Inv’rs v. Orix Cap. Markets LLC, 470 S.W.3d 844, 847 (Tex. App.—
Dallas 2015, no pet.).


                                                   –6–
receiverships, which are ongoing proceedings to enforce a judgment. See Mitchell v.

Turbine Res. Unlimited, 523 S.W.3d 189, 196 (Tex. App.—Houston [14th Dist.]

2017, pet. denied).

      A court that appoints a receiver to assist with enforcement thus retains

“continuing jurisdiction and control” over the receiver and receivership property

until concluding the proceeding. See Bowman v. The Bank of N.Y. Mellon Tr. Co.,

No. 05-13-01684-CV, 2016 WL 258765, at *4 (Tex. App.—Dallas Jan. 21, 2016,

pet. denied) (mem. op.) (citing Pratt v. Amrex, Inc., 354 S.W.3d 502, 504–05 (Tex.

App.—San Antonio 2011, pet. denied)). This authority includes modifying the

court’s previous orders to respond to new circumstances. See Hill v. Hill, 460 S.W.3d

751, 764 (Tex. App.—Dallas 2015, pet. denied).

      Once the need for the receivership has passed, the trial court has power to

“conduct proceedings necessary to conclude the receivership and discharge the

receiver,” Hill, 460 S.W.3d at 763, including, if necessary, the power to modify its

previous orders, see Chimp Haven, Inc. v. Primarily Primates, Inc., 281 S.W.3d 629,

633 (Tex. App.—San Antonio 2009, no pet.) (holding trial court properly modified

order discharging receiver to retain jurisdiction to dispose of receivership property).

      Gutman provides no authority to support his suggested departure from this

well-established body of law. The Third Amended Order modified the Initial Order.

Because the order required the Judgment Debtor to turn over property, it was

analogous to a temporary injunction and satisfied the Shultz test. See Transcon

                                         –7–
Realty, 470 S.W.3d at 847. The judgment had not been satisfied at the time the

amended order was entered. Under these circumstances, the trial court had

jurisdiction to amend the Initial Order using its post-judgment enforcement powers.

See Alexander Dubose, 540 S.W.3d at 581.

        Gutman’s confusion appears to arise from the court’s finding that the Initial

Order is void and unenforceable. Voidable orders are readily appealable and must

be attacked directly, but void orders may be circumvented by collateral attack or

remedied by mandamus. Mapco, Inc. v. Forrest, 795 S.W.2d 700, 703 (Tex. 1990)

(original proceeding); Sanchez v. Hester, 911 S.W.2d 173, 176 (Tex. App.—Corpus

Christi 1995, orig. proceeding). A judgment is void if it is apparent that the court

rendering the judgment had no jurisdiction of the parties, no jurisdiction of the

subject matter, no jurisdiction to render the judgment, or no capacity to act as a court.

Mapco, 795 S.W.2d at 703. All errors other than jurisdictional deficiencies render

the judgment merely voidable, and such errors must be corrected on direct attack.

Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985).

        Although characterization of the Initial Order as void rather than voidable may

have been erroneous, such characterization is of no consequence.2 Regardless of



    2
      In a single sentence, without supporting argument or authority, Gutman states that “the turnover order
is immune to collateral attack.” To the extent Gutman seeks to argue that the requested modifications
constitute a collateral attack, the argument is waived for inadequate briefing. See TEX. R. APP. P. 38.1.
Moreover, this is not a new proceeding initiated by the Judgment Debtor seeking to attack the turnover
order, nor do the amended orders disturb the conclusion that Gutman is entitled to turnover relief.


                                                   –8–
characterization, the trial court had post-judgment enforcement jurisdiction to

modify the turnover order. Indeed, Gutman’s two motions seeking replacement of

the court-appointed receivers tacitly acknowledge and seek to invoke the court’s

continued jurisdiction over the turnover and receivership. And, as discussed below,

there is no question that the Initial Order was unenforceable.

      Gutman’s argument that the Receiver had no standing to seek modification of

the Initial Order is equally unavailing. A party has standing when he is personally

aggrieved, regardless of whether he is acting with legal authority. See Pike v. Tex.

EMC Mgmt., LLC, 610 S.W.3d 763, 775 (Tex. 2020) (internal quotations omitted).

Conversely, by statutory definition—as well as necessity—a receiver must be both

a non-party and disinterested in the outcome of the case. See TEX. CIV. PRAC. & REM.

CODE ANN. § 64.021(a) (“To be appointed as a receiver for property . . . a person

must not be a party, attorney, or other person interested in the action for appointment

of a receiver.”); Chemical Eng’g Servs., Inc. v. Tomlinson, 750 S.W.2d 375, 375

(Tex. App.—Beaumont 1988, no writ).

      In this case, the Receiver was not seeking personal relief as a party; his

authority to act was derived from his appointment by the court. A trial court may

appoint a receiver with the authority to take possession of nonexempt property, to

sell it, and to pay the proceeds to the judgment creditor as required to satisfy the

judgment. TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(b)(3). “A receiver is an

officer of the court, the medium through which the court acts.” Goin v. Crump, No.

                                         –9–
05-18-00307-CV, 2020 WL 90919, at *10 (Tex. App.—Dallas Jan. 8, 2020, no pet.)

(mem. op.); see also TEX. CIV. PRAC. & REM. CODE ANN. § 64.031 (powers of

receiver that may be exercised subject to court’s control). A receiver is a

“disinterested party, the representative and protector of the interests of all persons,

including creditors, shareholders and others, in the property of the receivership.”

Magaraci v. Espinosa, No. 03-14-00515-CV, 2016 WL 858989, at *2 (Tex. App.—

Austin Mar. 4, 2016, no pet.) (mem. op.) (citing Trust Co. v. Lipscomb Cty., 180

S.W.2d 151, 158 (Tex. 1944)).

       It is axiomatic that a receiver is obligated to inform the court when an order

is unlawful and he is unable to comply. Indeed, a receiver is sworn to perform his

duties faithfully. TEX. CIV. PRAC. & REM. CODE ANN. § 64.022. In this case, the

Initial Order provided for turnover of exempt property in contravention of applicable

law, and the Receiver so informed the court in accordance with his ethical

responsibilities as an officer of the court. The Receiver further provided a report of

his investigation of the Judgment Debtor’s property and informed the court that there

was only one nonexempt asset subject to seizure. In discharging these duties, the

Receiver acted in accordance with his obligations and authority and did not need

standing to sue.

      Gutman’s first five issues are resolved against him.




                                        –10–
C.    Did the trial court abuse its discretion by amending the Initial Order?

      Having concluded that the trial court had jurisdiction to amend the turnover

order, and the Receiver was obligated to advise the court that modification was

required, we next consider whether the court abused its discretion by amending the

Initial Order and denying Gutman’s motion to replace the Receiver.

      We review a trial court’s post judgment turnover order under an abuse of

discretion standard. Stanley v. Reef Securities, Inc., 314 S.W.3d 659, 663 (Tex.

App.—Dallas 2010, no pet.). We will reverse a trial court’s order only if we conclude

that the court acted in an unreasonable or arbitrary manner, that is, without reference

to any guiding rules and principles. Beaumont Bank v. Buller, 806 S.W.2d 223, 226

(Tex. 1991).

      The crux of Gutman’s argument is that court must enforce the unlawful

turnover order so that he can recover exempt property from the Judgment Debtor

because the Initial Order he drafted allows him to do so and the Judgment Debtor

did not object. While this is a novel argument, it has no merit. Although a judgment

debtor has the burden to raise exemptions, see In re C.H.C., 290 S.W.3d 929, 932

(Tex. App.—Dallas 2009, no pet.), the issue here is not who had the burden of proof

in the initial turnover proceeding. Rather, the issue is whether the court may properly

enforce a turnover order that is contrary to law.




                                        –11–
        Section 31.002(a) of the civil practice and remedies code, commonly referred

to as the “turnover statute,” Beaumont Bank, N.A. v. Buller, 806 S.W.2d 223, 224

n.1 (Tex. 1991), provides:

        (a) A judgment creditor is entitled to aid from a court of appropriate
        jurisdiction through injunction or other means in order to reach property
        to obtain satisfaction on the judgment if the judgment debtor owns
        property, including present or future rights to property, that:

         (1) cannot readily be attached or levied on by ordinary legal process;
        and

        (2) is not exempt from attachment, execution, or seizure for the
        satisfaction of liabilities.

TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(a). The purpose of the turnover statute

is to assist a judgment creditor in reaching certain property of a judgment debtor to

obtain satisfaction of a judgment. Pilliterri v. Brown, 165 S.W.3d 715, 721 (Tex.

App.—Dallas 2004, no pet.).

        The statute is only applicable to property that property that is “exempt” from

attachment, execution, or seizure. See id. § 31.002(a)(2).3 Accordingly, the statute

expressly provides that a court may not enter or enforce a turnover order that requires

turnover of the proceeds of, or disbursement of exempt property. Id. §31.002(f);



3
  Exempt personal property includes: (1) home furnishings, including family heirlooms; (2) provisions for
consumption; (3) farming or ranching vehicles and implements; (4) tools, equipment, books, and apparatus,
including boats and motor vehicles used in a trade or profession; (5) wearing apparel; (6) jewelry not to
exceed 25 percent of the prescribed aggregate limitations; (7) two firearms; (8) athletic and sporting
equipment, including bicycles; (9) a two-wheeled, three-wheeled, or four-wheeled motor vehicle for each
member of a family or single adult who holds a driver’s license or who does not hold a driver’s license but
who relies on another person to operate the vehicle for the benefit of the nonlicensed person; (10) various
animals and forage on hand for their consumption; and (11) household pets. See TEX. PROP. CODE ANN. §
42.002.
                                                  –12–
Burns v. Miller, Hiersche, Martens & Hayward, 948 S.W.2d 317, 321 (Tex. App.—

Dallas 1997, writ denied); see also Fitzgerald v. Cadle Co., No. 02-16-00338-CV,

2017 WL 4675513, at *5 (Tex. App.—Tyler Oct. 18, 2017, no pet.) (trial court

abused discretion ordering turnover of exempt property); Holland v. Alker, No. 01-

05-00666-CV, 2006 WL 1041785, at *2 (Tex. App.—Houston [1st Dist.] Apr. 20,

2006, pet. denied) (court may not order turnover of exempt property).

       Gutman cites Piper v. Stratten, 7 S.W. 45, 46 (Tex. 1887) to argue that a

receiver is obligated to obey an erroneous order. Piper does not stand for the

proposition cited. The issue in Piper was whether a receiver could be sued in the

court where the suit is pending or in the county of his residence in a different suit.

We are aware of no authority requiring a court to enforce a turnover order that

violates the statutory protections for exempt property. Here, the trial court correctly

concluded that the Initial Order could not be enforced and did not abuse its discretion

by amending the order to clarify that turnover must comply with the applicable

statutes.

       Likewise, the trial court did not abuse its discretion by denying the motion to

remove the Receiver. Gutman’s brief levels a series of accusations against the

Receiver that are unsupported by the record. “We do not consider factual assertions

that appear solely in briefs and are not supported by the record.” Unifund CCR

Partners v. Weaver, 262 S.W.3d 796, 797 (Tex. 2008) (per curiam). The essence of

Gutman’s complaint is that the Receiver declined to carry out the unlawful aspects

                                        –13–
of the Initial Order and otherwise engaged in misconduct. We have previously

addressed the Receiver’s obligations regarding the Initial Order and there is no

evidence of misconduct in the record. Accordingly, the trial court did not abuse its

discretion by amending the Initial Order and denying the motion to replace the

Receiver. Gutman’s ninth issue is overruled.

D.       Exempt Property

         Gutman’s remaining issues challenge the Receiver’s report categorizing the

Judgment Debtor’s assets, including self-employment income, personal property,

vehicles, and financial assets. Gutman also argues that the Receiver had no authority

to identify exempt property and the trial court erred by adopting the Receiver’s

conclusions. We are not persuaded by these arguments.

         1.    Self-Employment Income

         As we understand Gutman’s argument, he maintains that wages lose their

exempt status once the paycheck has been turned over to the debtor or cashed.

Accordingly, he claims that self-employment income that is not needed for

reasonable living expenses is not exempt. Gutman misstates the applicable law.4

         Current wages have been exempt from garnishment in Texas at least since the

current constitution was ratified in 1876. See TEX. CONST. art. XVI, § 28. Current




     4
     Although Gutman did not specifically object to the Receiver’s report and valuations, he raised the
argument concerning self-employment income in the court below.
                                                –14–
wages are also exempt from attachment, execution, or other seizure under the

Property Code. See TEX. PROP. CODE ANN. § 42.001(b)(1).

      Texas courts, including this court, have recognized that in 1989 the legislature

added subsection (f) to the turnover statute, implicitly overruling the line of cases

holding that wages were no longer “current” once they had been paid to and received

by the debtor. See Goebel v. Brandley, 174 S.W.3d 359, 364–65 (Tex. App.—

Houston [14th Dist.] 2005, pet. denied); Burns v. Miller, Hiersche, Martens &

Hayward, P.C, 948 S.W.2d 317, 323 (Tex. App.—Dallas 1997, writ denied).

Subsection (f) specifically provides that “[a] court may not enter or enforce an order

under this section that requires the turnover of the proceeds of, or the disbursement

of, property exempt under any statute . . . .” TEX. CIV. PRAC. & REM. CODE ANN. §

31.002(f). “This amendment was intended to prevent turnover of paychecks,

retirement checks and other similar types of assets after a judgment debtor received

them.” Burns, 948 S.W.2d at 323. As the Texas Supreme Court explained, “[b]y

prohibiting the turnover of the proceeds of property exempt under any statute,

[section 31.002(f)] necessarily prohibits the turnover of the proceeds of current

wages.” Caulley v. Caulley, 806 S.W.2d 795, 798 (Tex. 1991). Accordingly, we

reject Gutman’s argument.

             2.    Personal Property

      The Receiver’s report stated that the aggregate value of the Judgment Debtor’s

property and assets is approximately $22,000, which included “clothing, home

                                        –15–
furnishings, kitchen utensils and appliances, electronics, DVD’s and CD’s, family

keepsakes, photographs, artwork, books,” and cameras, VCR’s and electronics used

in the Judgment Debtor’s business.5 The Receiver further reported that the combined

value of these items does not exceed the statutory limits. See TEX. PROP. CODE ANN.

§ 42.001(a)(2).

         Gutman argues that the Receiver’s report is deficient because it does not list

individual values and “what someone might identify as a keepsake may have great

monetary value.” Gutman did not object to the Receiver’s report or raise this issue

in the court below. Consequently, nothing has been preserved for our review. See

TEX. R. APP. P. 33.1.

         3.      Vehicles

         The Receiver found that the Judgment Debtor owns a 1998 Dodge Caravan

that he uses as a business vehicle, and two personal vehicles, a 2005 Jaguar and a

1995 Jaguar. The Receiver concluded that one of the vehicles was not exempt, and

the Judgment Debtor identified the 1995 Jaguar as the vehicle he would designate to

be levied against.

         Gutman argues that the Judgment Debtor is only entitled to one vehicle and is

not entitled to an additional business vehicle. This argument has not been preserved

for our review. See TEX. R. APP. P. 33.1. Moreover, Gutman misreads the statute.



   5
       The Judgment Debtor is the sole proprietor of a video production business.

                                                  –16–
      An individual is entitled to one vehicle (the personal vehicle) See TEX. PROP.

CODE ANN. § 42.002 (9), as well as to “tools, equipment, books, and apparatus,

including boats and motor vehicles used in a profession.” Id. 42.002 (4). Thus, the

Receiver’s conclusion is in accord with the statute.

      4.     Financial Assets

      The Receiver concluded that all income and financial assets were exempt by

statute. See TEX. PROP. CODE ANN. §42.001(b)(1), (d), TEX. PROP. CODE ANN. §

42.021(a)(b); TEX. CIV. PRAC. & REM. CODE ANN. §31.0025. Gutman insists that to

the extent the Receiver included bank accounts, these accounts are not exempt.

Because Gutman did not object to the Receiver’s report and valuations or otherwise

raise this argument in the court below, it has not been preserved for our review. See

TEX. R. APP. P. 33.1.

      5.     The Receiver’s Authority

      Gutman’s contention that the Receiver was not authorized to identify exempt

property is incorrect. By definition, the Receiver’s authority extends only to non-

exempt property. See TEX. CIV. PRAC. & REM. CODE ANN. § 31.002(e) (The court

may . . . appoint a receiver with authority to take possession of the non-exempt

property). Gutman fails to explain how a receiver might discharge this duty without

distinguishing between that which is exempt and that which is non-exempt. Because

the Initial Order erroneously included exempt property, the Receiver requested

clarification, and the trial court did not abuse its discretion by amending the order to

                                         –17–
clarify the scope of the Receiver’s authority. Gutman’s sixth, seventh, and eighth

issues are resolved against him.

                                   III. CONCLUSION

         Having resolved all of Gutman’s issues against him, we affirm the trial court’s

order.




                                              /Dennise Garcia/
                                              DENNISE GARCIA
                                              JUSTICE


200735F.P05




                                          –18–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

GREG GUTMAN, Appellant                        On Appeal from the 95th District
                                              Court, Dallas County, Texas
No. 05-20-00735-CV           V.               Trial Court Cause No. DC-18-04002.
                                              Opinion delivered by Justice Garcia.
TRENT DE GIULIO ALSO                          Justices Carlyle and Smith
KNOWN AS, TRENT DI GIULIO,                    participating.
AND ALVIN D. JAMES, Appellee

    In accordance with this Court’s opinion of this date, the trial court’s order is
AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered February 25, 2022.




                                       –19–